 



 

 



AMENDMENT

TO THE

WASTE CONNECTIONS, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Waste Connections, Inc. (the "Company") wishes to amend the Waste Connections,
Inc. Nonqualified Deferred Compensation Plan (the "Plan"). This Amendment is
intended to amend the Plan’s distribution features with respect to amounts
attributable to contributions to the Plan made after 2013, and to clarify
certain other features of the Plan.

 

Accordingly, effective January 1, 2014, the Plan is amended as follows:

 

1.In recognition of the fact that the Plan currently accords a Retirement
Benefit the same treatment for benefit distribution purposes as a Termination
Benefit, the provisions of the Plan addressing a Retirement Benefit are removed,
as follows: Sections 1.39 and 1.40 and Article 6 are removed, as are all
references in the Plan to “Retirement,” “Retire(s),” “Retired” and “Retirement
Benefit;” and the Section and Article references in the Plan document requiring
adjustment to reflect such removals are so adjusted. For the avoidance of doubt,
the removal of provisions of the Plan addressing Retirement Benefits shall not
modify outstanding deferral elections related to Retirement Benefits in effect
as of the effective date of this Amendment, which deferral elections shall
continue in full force and effect, without modification.

 

2.The final sentence of Section 1.42(c) is replaced with the following sentence:

 

Notwithstanding the foregoing, if a Participant provides services to an Employer

as both an Employee and a member of the Board, the services provided as a
director are not taken into account in determining whether a Participant has a
Separation from Service as an Employee for purposes of this Plan, and the
services provided as an Employee are not taken into account in determining
whether a Participant has a Separation from Service as a Director for purposes
of this Plan (i.e., a Participant who experiences a Separation from Service as
an Employee, determined in accordance with the provisions set forth in part (a)
of this Section, shall be deemed to have experienced a Separation from Service
with respect to the portion of his or her Account Balance attributable to his or
her services as an Employee, notwithstanding the Participant’s continued service
to the Board).

 



 

 

 

3.Section 3.9(f) is replaced with the following:

 

(f)Stock Equivalent Account. Any amounts credited to a Participant’s Stock
Equivalent Account are to be used for measurement purposes only. The amounts
allocated to a Participant’s Stock Equivalent Account, any Account Balance
therein, or any additional amounts credited or debited to a Participant’s Stock
Equivalent Account shall not be considered or construed in any manner as an
actual investment of his or her Account Balance in any shares of the Company’s
Common Stock. Fractional common stock equivalents shall be computed to two
decimal places. The number of common stock equivalent shares to be credited to
the Stock Equivalent Account shall be the number of shares of Common Stock which
would otherwise have been payable under the Restricted Stock Unit Award to the
Participant on or after the vesting date but as to which the Participant has
elected to defer delivery pursuant to the terms of the Plan, less any amounts
withheld pursuant to Section 3.10. With respect to any dividends or dividend
equivalents made with respect to common stock equivalent shares deferred
pursuant to Restricted Stock Unit Awards, an amount equal to such number of
common stock equivalent shares in the account as of the dividend record date
multiplied by the dividend paid per share on the Company’s common stock on each
dividend record date shall be credited to the Participant’s Deferral Account and
allocated into Measurement Funds pursuant to the terms and conditions that
relate to Measurement Funds in Sections 3.9(a) through 3.9(e). Except as the
Committee may otherwise permit upon request of the Participant, the number of
shares of the Company’s Common Stock to be paid to a Participant upon a
distribution with respect to the Stock Equivalent Account shall be equal to the
number of common stock equivalent shares deferred pursuant to Restricted Stock
Unit Awards (as appropriately adjusted in the Committee’s sole discretion, in
the event of any change in the number or kind of outstanding shares of the
Company’s Common Stock, including a stock split or splits) divided by the total
number of payments remaining to be made from the Stock Equivalent Account.
Shares of Common Stock paid in respect of a Restricted Stock Unit Award shall be
issued and delivered pursuant to the Waste Connections, Inc. Third Amended and
Restated 2004 Equity Incentive Plan (or such successor incentive stock plan of
the Company as is in effect at the time of the award) as an award thereunder and
such distributions or payments shall be subject to the terms and conditions of
such plan (or plans) and any award agreements evidencing the applicable
Restricted Stock Unit Awards. All payments of the Company’s Common Stock from
the Stock Equivalent Account shall be made in whole shares of the Company’s
common stock with fractional shares credited to federal income taxes withheld.

 

Notwithstanding anything to the contrary in the foregoing, any portion of the
Stock Equivalent Account other than the common stock equivalent shares deferred
pursuant to Restricted Stock Unit Awards shall be credited to the Participant’s
Deferral Account on each crediting date, as applicable, and allocated into the
Stock Equivalent Account (the “Stock Equivalent Account Balance”); provided,
however, that the Stock Equivalent Account Balance shall be credited to the
Stock Equivalent Account in cash, without interest or other earnings. The Stock
Equivalent Account Balance shall be paid in cash in an amount equal to the Stock
Equivalent Account Balance, divided by the total number of payments remaining to
be made from the Stock Equivalent Account.

 



2

 

 

Notwithstanding the preceding, except if and to the extent that the Company’s
Third Amended and Restated 2004 Equity Incentive Plan (or any successor
incentive stock plan) or any award agreement thereunder provides otherwise, and
subject to any procedures that are established by the Committee and further
subject to applicable law, including Code Section 409A and related Treasury
guidance and Regulations, a Participant may elect with respect to any
distribution to which he or she becomes entitled hereunder the deemed
investment(s) (i.e., the Measurement Fund(s) or the Stock Equivalent Account)
that the Participant wishes to decrease to reflect the debiting of the
Participant’s Account Balance by the amount of such distribution.

 

4.The first sentence of Section 4.1(a) is replaced with the following sentences:

 

In connection with each election to defer an Annual Deferral Amount for a given
Plan Year, a Participant may elect on an Election Form to receive a Scheduled
Distribution from the Plan, in the form of a lump sum payment, with respect to
all or a portion of that Plan Year’s (i) Annual Deferral Amount, (ii) Company
Contribution Amount, and (iii) Company Restoration Matching Amount, and earnings
or losses thereon. The Participant must affirmatively make such election for
each Plan Year in order to receive a Scheduled Distribution with respect to that
Plan Year’s deferrals and contributions (i.e., an election made in one Plan Year
will not “evergreen” for any future Plan Year), which election must be made by
the deadline(s) set forth in Section 3.3 for making a deferral election in
respect to that Plan Year (whether or not the Participant actually makes a
deferral election in respect to that Plan Year), and which election, except as
provided in Section 4.2, is irrevocable after that deadline has passed. If a
Participant does not timely make an affirmative election in respect to a Plan
Year, then such Participant shall be deemed to have irrevocably elected not to
receive a Scheduled Distribution in respect of that Plan Year.

 

5.The first sentence of Section 5.2 is replaced with the following sentences:

 

In connection with each election to defer an Annual Deferral Amount for a given
Plan Year, a Participant shall elect on an Election Form to receive a Change in
Control Benefit from the Plan with respect to all or a portion of that Plan
Year’s (i) Annual Deferral Amount, (ii) Company Contribution Amount, and (iii)
Company Restoration Matching Amount, and earnings or losses thereon, or to have
those amounts remain in the Plan upon the occurrence of a Change in Control and
remain subject to the terms and conditions of the Plan. Except as provided in
the following sentence, the Participant must affirmatively make such election
for each Plan Year (i.e., an election made in one Plan Year will not “evergreen”
for any future Plan Year), which election must be made by the deadline(s) set
forth in Section 3.3 for making a deferral election in respect to that Plan Year
(whether or not the Participant actually makes a deferral election in respect to
that Plan Year), and which election is irrevocable after that deadline has
passed.

 


3

 

 



6.Section 6.2(a) (formerly Section 7.2(a)) is replaced with the following:

 

In connection with each election to defer an Annual Deferral Amount for a given
Plan Year, a Participant shall elect on an Election Form to receive a
Termination Benefit from the Plan, in the form of a lump sum payment or pursuant
to an Annual Installment Method of up to 15 years, with respect to all or a
portion of that Plan Year’s (i) Annual Deferral Amount, (ii) Company
Contribution Amount, and (iii) Company Restoration Matching Amount, and earnings
or losses thereon. Except as provided in the following sentence, the Participant
must affirmatively make such election for each Plan Year (i.e., an election made
in one Plan Year will not “evergreen” for any future Plan Year), which election
must be made by the deadline(s) set forth in Section 3.3 for making a deferral
election in respect to that Plan Year (whether or not the Participant actually
makes a deferral election in respect to that Plan Year), and which election,
except as provided in Section 6.2(b), is irrevocable after that deadline has
passed. If a Participant does not timely make an affirmative election with
respect to the payment of the Termination Benefit in respect of a Plan Year,
then such Participant shall be deemed to have irrevocably elected (except as
provided in Section 6.2(b)) to receive the Termination Benefit in a lump sum.

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
effective as of January 1, 2014.

 



ATTEST/WITNESS:   WASTE CONNECTIONS, INC.                     By: /s/ Patrick J.
Shea   By: /s/ Worthing F. Jackman           Print Name: Patrick J. Shea   Print
Name: Worthing F. Jackman                 Title: Executive Vice President and
CFO                 Date: February 6, 2014



 



4

 

 

